EXHIBIT 10.1

CONFIDENTIAL


May 24, 2006




Mr. [***]
[***]
[***]
Sumitomo Corporation
[***]
Tokyo 104-8610, Japan
Mr. [***]
[***]
[***]
Sumitomo Corporation of America
[***]
[***]



Re: Annual Purchase Commitment for Cree Products




Dear Messrs. [***] and [***]:


This letter will serve to document the following agreements and understandings
reached between Sumitomo Corporation ("Sumitomo"), Sumitomo Corporation of
America (“SCOA”) and Cree, Inc. (“Cree”) in connection with the purchase and
distribution by Sumitomo and SCOA of LED Products, [***] Products and Wafer
Products pursuant to the terms of the Amended and Restated Distributorship
Agreement dated May 25, 2005 between Sumitomo, SCOA and Cree (the
“Distributorship Agreement”):
 
1. The agreements and understandings set forth in this letter agreement ("Letter
Agreement") will be subject to the terms and conditions of the Distributorship
Agreement, as modified by this Letter Agreement. Capitalized terms used herein
without definition shall have the meanings provided in the Distributorship
Agreement. The term “Agreement” as used in the Distributorship Agreement shall
refer to the Distributorship Agreement as modified by this Letter Agreement.
Notwithstanding any language to the contrary in the Distributorship Agreement,
in the event of a conflict between the terms and conditions of this Letter
Agreement and those contained in the Distributorship Agreement, the terms and
conditions of this Letter Agreement shall prevail.


2. Pursuant to Section 3.3 of the Distributorship Agreement, the parties have
reviewed and discussed in good faith [***] and agree to extend the term of
Distributor’s appointment as a distributor of GaN Wafer Products in the
Territory [***].
 
        3.  Pursuant to Section 7.2(e) of the Distributorship Agreement, the
parties have reviewed and discussed in good faith the [***]-month warranty
period for LED Products provided in the Distributorship Agreement and agree that
no change shall be made at this time to the LED Product warranty period set
forth in Section 7.2(d) of the Distributorship Agreement.


4. Pursuant to Section 8.3(c) of the Distributorship Agreement, the parties have
reviewed and discussed in good faith the [***] for earning bonuses for FY07 as
well as the bonus rate for FY07. The parties agree that Distributor will be
entitled to a bonus at the [***] of FY07 equal to [***]. Any such bonus is
subject to the provisions in Section 8.3(c) of the Distributorship Agreement.


5. Pursuant to Section 8.7(a) of the Distributorship Agreement, the parties have
reviewed and discussed in good faith the [***] Reserve percentage for [***] and
agree that no change shall be made at this time to the [***] percentage set
forth in Section 8.7(a) of the Distributorship Agreement for [***]. 


6. Pursuant to Section 9.2 of the Distributorship Agreement, the parties have
reached agreement on the Annual MPC for FY07. The parties agree that the
Distributorship Agreement is hereby amended by adding the following provision
immediately following the first sentence in Section 9.1:


“Subject to Sections 9.3 and 9.4 below and Section 7 of the Letter Agreement
dated May 24, 2006 between the parties, Distributor shall purchase during FY07
LED Products having an aggregate purchase price of at least at $180,000,000 (US)
(the “Annual MPC” for FY07), of which not less than (a) [***] (US) will be
purchased in the fiscal quarter of [***] ending [***], (b) [***] (US) will be
purchased in the fiscal quarter of [***] ending [***], (c) [***] (US) will be
purchased in the fiscal quarter of [***] ending [***], and (d) [***] (US) will
be purchased in the fiscal quarter of Manufacturer ending [***]. “


7. Notwithstanding any language to the contrary in Section 9.1 of the
Distributorship Agreement, as amended by this Letter Agreement, Distributor’s
Quarterly MPC for the [***] fiscal quarter of [***] will be reduced by the
aggregate purchase price of Wafer Products purchased and shipped pursuant to the
Distributorship Agreement during [***] as provided more fully in this Section 7.
At the end of [***] the [***]fiscal quarter[***] of [***], Distributor’s
Quarterly MPC for the [***] fiscal quarter of [***] will be reduced by the
aggregate purchase price of Wafer Products shipped during [***] fiscal quarter,
net of any discounts or credit memoranda applied toward such purchases. As of
the end of business on [***], Distributor’s Quarterly MPC for the [***] fiscal
quarter of [***] shall be reduced by: (i) the aggregate purchase price of Wafer
Products shipped between [***] and [***] (inclusive of such dates), net of any
discounts or credit memoranda applied toward such purchases; and (ii) the
aggregate purchase price of Wafer Products confirmed by Manufacturer in a
Material Schedule issued on or before [***] for shipment after [***] but before
[***] as provided in Section 7.1(b) of the Distributorship Agreement, net of any
discounts or credit memoranda applied toward such purchases. Distributor’s
Quarterly MPC for the [***] fiscal quarter of [***] will not be reduced for
Wafer Products that Manufacturer confirms for shipment during the remainder of
the [***] fiscal quarter in a Material Schedule issued after [***]. Distributor
may take all such reductions in its [***] quarter Quarterly MPC into
consideration in calculating its Weekly MPC for the [***] quarter as provided in
Section 7.3 of the Distributorship Agreement.


8. Notwithstanding any language in Section 9.3 of the Distributorship Agreement
to the contrary, the parties agree that the Inventory Cap for [***] shall be
[***]. Further, the parties agree that the second sentence in Section 9.4 of the
Distributorship Agreement is hereby amended to read as follows with respect to
performance of the Distributorship Agreement [***]:


“If, as a result of the above Inventory Cap provisions, Distributor has not
purchased during any fiscal quarter of [***] an amount of [***] Products equal
to at least [***], then Manufacturer may at its option terminate this Agreement
by providing Distributor with [***] prior written notice, in which case
Distributor shall not have any further purchase obligations for Products under
Section 9.1 hereof [***]. If [***] Products ordered by Distributor are not
shipped [***], the delayed Products or the substitute LED Products, as
applicable, will be deemed purchased by Distributor [***] solely for the purpose
of determining whether the foregoing minimum amount has been met, provided that
shipment of such Products is not delayed due to any cause attributable to
Distributor.”


9. The parties agree that Addendum A and Addendum B of the Distributorship
Agreement are hereby amended and restated as set forth more fully in the
versions of Addendum A and Addendum B attached hereto, respectfully.


10. This Letter Agreement sets forth the entire agreement between the parties as
to the subject matter hereof and supersedes any and all prior agreements,
understanding, arrangements, promises, representations, warranties, and/or any
contracts of any form or nature whatsoever, whether oral or in writing and
whether explicit or implicit, that may have been entered into prior to the
execution of this Letter Agreement between the parties, their officers,
directors, or employees as to the subject matter hereof. None of the parties
hereto have relied upon any oral representation of the other party(ies). Except
as expressly modified by this Letter Agreement, all other terms and conditions
of the Distributorship Agreement shall remain unchanged and in full force and
effect.


If you and SCOA are in agreement with the foregoing, please sign below on behalf
of Sumitomo and arrange for an authorized representative of SCOA to sign on its
behalf. When fully executed, please return a copy of the signed letter to [***]
attention at [***]. When fully executed, this letter will serve as a binding
agreement between Cree, Sumitomo and SCOA with respect to the matters set forth
above.





[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------

 



Very truly yours,


CREE, INC.




/s/ Charles M. Swoboda                          
Charles M. Swoboda, Chairman of the
Board, CEO & President




ACKNOWLEDGED AND AGREED:   
                   

 SUMITOMO CORPORATION       SUMITOMO CORPORATION OF AMERICA
 
By: [***]      By: [***]     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

[***]  
[***]
Electronics Division     [***] 
[***] 
[***]

     

 Date: May 24, 2006  Date: May 30, 2006 





CGS-B505-6A



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.






--------------------------------------------------------------------------------

 



ADDENDUM A


Licensed Marks


 
Mark
Registered in US (Priority Country)
Registration No.
Goods
CREE
Yes
2,440,530 (US); 4,471,239 (JP); 0505534 (KR); 980988 (TW); Pending in [***]
All
CREE LOGO
Yes
2,452,761 (US); 4,484,784 (JP); 0514036 (KR); and 978876 (TW); Pending in [***]
All
CREE LED LIGHT LOGO
No
Pending in [***]
LEDs
CI
No
 
Wafers
GSIC
Yes
2,012,686 (US)
LEDs
EZBRIGHT
No
Pending in [***]
LEDs
EZBRIGHT290
No
 
LEDs
EZ290
No
 
LEDs
EZ
No
 
LEDs
EZ-7
No
 
LEDs
EZ-8.5
No
 
LEDs
EZ-12
No
 
LEDs
EZ-16
No
 
LEDs
EZ-18
No
 
LEDs
EZ-21
No
 
LEDs
EZ-24
No
 
LEDs
EZR
No
 
LEDs
EZR260
No
 
LEDs
EZR-21
No
 
LEDs
EZR-24
No
 
LEDs
EZR-27
No
 
LEDs
EZR-30
No
 
LEDs
MEGABRIGHT
Yes
2,650,523 (US); 4,572,117 (JP); 0563873 (KR); 1022690 (TW)
LEDs
MEGABRIGHT MAX
No
 
LEDs
MEGABRIGHT PLUS
No
 
LEDs
MB
No
 
LEDs
MB MAX
No
 
LEDs
MB PLUS
No
 
LEDs
RAZERTHIN
Yes
2,861,793 (US); 0600614 (KR); 1121336 (TW); Pending in [***]
LEDs
RT230
No
 
LEDs
RT290
No
 
LEDs
SUPERBRIGHT
No
 
LEDs
ULTRABRIGHT
Yes
2,860,183 (US); 4,797,922 (JP)
LEDs
UB
No
 
LEDs
ULTRATHIN
No
 
LEDs
UT
No
Pending in [***]
LEDs
UT230
No
Pending in [***]
LEDs
XBRIGHT
Yes
2,644,422 (US); 4,666,211 (JP); 0572312 (KR); 1029877 (TW)
LEDs
XBRIGHT PLUS
No
 
LEDs




 
Distributorship Agreement Page 32
Amended and Restated as of May 25, 2005


[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.


--------------------------------------------------------------------------------

 



XB
No
 
LEDs
XB500
No
 
LEDs
XB900
No
 
LEDs
XB PLUS
No
 
LEDs
XLAMP
Yes
3,014,910 (US); 4,810,789 (JP); 0615714 (KR); 04004596 (MY); T04/05899G (SG);
01136401 (TW); Pending in [***]
LEDs (packaged)
XTHIN
Yes
2,861,792 (US); 4,790,510 (JP); 0600615 (KR); 1121335 (TW)
LEDs
XT
 
1  No
 
LEDs
XT-12
 
2  No
 
LEDs
XT-16
 
3  No
 
LEDs
XT-18
 
4  No
 
LEDs
XT-21
 
5  No
 
LEDs
XT-24
 
6  No
 
LEDs
XT-27
 
7  No
 
LEDs





Key
US = United States
TW = Taiwan
JP = Japan
CN = China
KR = Korea
MY = Malaysia

[***] 




This Addendum A may be amended from time to time by Cree in its sole discretion.





 
Distributorship Agreement Page 33
Amended and Restated as of May 25, 2005


[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.


--------------------------------------------------------------------------------

 



ADDENDUM B


CREE TRADEMARK USAGE GUIDELINES


A.
General Rules for Trademark Use and Presentation




1.  
Use the correct trademark symbol with trademarks. When using a registered
trademark, the ® symbol should be used adjacent the first prominent appearance
of the term. Unregistered trademarks should include the designation "TM" instead
of the ® symbol. Subsequent appearances of a mark do not necessarily need to
include a trademark symbol.




2.  
Include an attribution statement (which may appear in small but still legible
print) in any written material (such as advertising copy, brochures, etc.) on
which a Cree trademark appears. For example, the following statement would be
appropriate:



“Cree and the Cree Logo are registered trademarks of Cree, Inc. in the United
States and/or other countries.“



3.  
Do not vary the spelling, add or delete hyphens (even for normal hyphenation at
the end of a line of text), make one word two, or use a plural form of a Cree
trademark.




4.  
Trademarks should always be used as adjectives (e.g. "Zero Recovery® rectifiers
have exceptional reverse recovery properties.")




5.  
Trademarks should always be capitalized.




6.  
Never combine a Cree trademark with your company name.




7.  
Do not use a Cree trademark in a possessive form.




8.  
Do not shorten or make acronyms out of a Cree trademark.




9.  
On materials that include both a Cree trademark and your company name, you must
display your company name more prominently than any Cree trademark. You may not
use a Cree trademark in such a manner that it appears that Cree is legally
associated with your company, other than the fact that your company is
authorized to sell or distribute Cree products.




10.  
Do not display a Cree trademark in a manner that is illegible or difficult to
read.




11.  
Do not use a Cree trademark in a manner such that it appears to be associated
with products of other manufacturers.



B.
Presentation of the Cree Logo

 
1. The Cree Logo may refer to Cree or to Cree's products. When using the word
"Cree" to refer to Cree products, the trademark should be used as an adjective,
followed by the generic name of the product. For example, a brochure may refer
to "Cree® Microwave Transistors."


2. Graphic Presentation


The Cree Logo comprises the word “Cree” in stylized lettering followed by a
stylized cube symbol as shown below:



 
Distributorship Agreement Page 34
Amended and Restated as of May 25, 2005




--------------------------------------------------------------------------------

 



[exhibit10-112.jpg]


The lettering in the Cree Logo and the diamond-shaped surface of the stylized
cube are divided into five equal-sized horizontal regions including upper,
middle and lower solid regions, and two horizontally striped regions interposed
between the upper and lower solid regions, respectively, and the middle solid
region. The horizontally striped regions comprise nine equally sized stripes,
which alternate in color between background and foreground colors. The sides of
the stylized cube are solid in color.


Some variation in line width and spacing in the horizontally striped regions is
permissable where required by the medium, so long as the overall shape and
impression of the mark is not substantially changed. For example, for
embroidered items, it may not be possible to stitch nine stripes in the
horizontally striped regions without making the logo excessively large.
 
Computer graphic files and camera-ready artwork of the Cree Logo and other Cree
trademarks may be obtained from Cree. Do not generate the Cree Logo on your own.
Do not modify any computer files or artwork obtained from Cree without Cree's
express written consent.


3.     Color Specifications


a. The following term is used in this specification:


“Cree Blue” means blue no. PMS 294.




b.     The Cree Logo may be presented only using the following color
combinations:
 
·  Black lettering on a white or light, uniform background.
·  White lettering on a dark, uniform background.
·  Cree Blue lettering on a white or light, uniform background.




4.     Spacing
 
       a.     The Cree Logo should be surrounded by a region of background color
at least as wide as the lettering height, as shown below:


[exhibit10-119.jpg]
b.     The Cree Logo should never be presented such that it could be viewed as a
compound mark. For example, the Cree Logo should never be shown physically
touching or adjacent another mark such that the two marks appear to be part of
the same overall trademark.



 
Distributorship Agreement Page 35
Amended and Restated as of May 25, 2005




--------------------------------------------------------------------------------

 



c.     With the express written consent of an authorized representative of Cree,
the spacing recommendations may be relaxed on items where the available physical
space or graphic resolution is limited, such as letterhead, business cards and
certain promotional items.




C.
Presentation of the Cree LED Light Logo




1.  
The Cree LED Light Logo may be used in lieu of the Cree Logo when referring to
products and/or services provided by Cree’s LED business units (i.e., LED chips,
lighting LEDs, and LED backlighting).




2.  
Graphic Presentation



The Cree LED Light Logo consists of the Cree Logo, as defined above, and the
phrase “LED Light” presented directly beneath said logo. The phrase “LED Light”
is preceded by a straight, horizontal line that is aligned with the left edge of
the Cree Logo and the top edge of the lettering in “LED Light.” The phrase “LED
Light” is presented in Interstate font, with the letters “LED” and “L”
capitalized.


As defined in Section B Part 2 above, some variation in line width and spacing
in the horizontally striped regions of the Cree Logo as contained in the Cree
LED Light Logo is permissable where required by the medium, so long as the
overall shape and impression of the mark is not substantially changed. The
proportions of the horizontal line and wording “LED Light” shall be determined
by the presentation of the Cree Logo.


As with the Cree Logo and other Cree trademarks, computer graphic files and
camera-ready artwork of the Cree LED Light Logo may be obtained from Cree. Do
not generate the Cree LED Light Logo on your own. Do not modify any computer
files or artwork obtained from Cree without Cree's express written consent.



3.  
Color Specifications



The Cree LED Light Logo may be presented only using the following color
combinations:



·  
Cree Blue lettering on a white or light, uniform background.

·  
White lettering on a dark, uniform background.

·  
Black lettering on a white or light, uniform background.




4.  
Spacing



a. The Cree LED Light Logo should be surrounded by a region of background color
at least as wide as the lettering height, as shown below:


[exhibit10-120.jpg]



 
Distributorship Agreement Page 36
Amended and Restated as of May 25, 2005




--------------------------------------------------------------------------------

 



            


b.  
The Cree LED Light Logo should never be presented such that it could be viewed
as a compound mark. For example, the Cree LED Light Logo should never be shown
physically touching or adjacent another mark such that the two marks appear to
be part of the same overall trademark.



c. With the express written consent of an authorized representative of Cree, the
spacing recommendations may be relaxed on items where the available physical
space or graphic resolution is limited, such as certain promotional items.




D.        PRESENTATION OF LED TRADEMARKS



1.  
Typed Form

    
      a.     As with any Cree trademark, the first letter of an LED trademark
(also referred to as the first letter of the LED trademark’s prefix) should
always be capitalized when it appears in text. Likewise, always capitalize the
first letter of the secondary word in the mark (e.g., MegaBright, XBright,
XLamp, etc.). There are two exceptions to this rule:



·  
The mark EZBRIGHT is presented in text as “EZBright™”, with both letters of the
mark’s prefix and the first letter of the secondary word of the mark
capitalized.

·  
The mark COLORWAVE is presented in text as “Colorwave™”, with only the first
letter of the mark capitalized.

 
    b.  With the exception of the GSIC trademark, do not hyphenate or place a
space between the LED trademark’s prefix and the secondary word of the
trademark. (e.g., XBright should never be X Bright or X-Bright.) The GSIC
trademark should always be presented with a raised dot separating the “G” and
the “SiC” as follows:


G . SiC®






  c. As stated in Section B, Part 2 above, computer graphic files and
camera-ready artwork of any of the Cree trademarks may be obtained from Cree.
You may not generate any logos on your own or modify any graphic files or
artwork provided by Cree without Cree’s express written consent.









